UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2118



KIMBERLY B. ZIZZI; DOUGLAS J. ZIZZI,

                                            Plaintiffs - Appellants,

          versus


UNITED STATES OF AMERICA, Department of Trea-
sury, Internal Revenue Service,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Lynchburg. Norman K. Moon, District Judge.
(CA-00-9-6)


Submitted:   November 30, 2000            Decided:   December 8, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kimberly B. Zizzi, Douglas J. Zizzi, Appellants Pro Se. Teresa
Ellen McLaughlin, Laurie Allyn Snyder, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kimberly B. Zizzi and Douglas J. Zizzi appeal from the dis-

trict court’s orders dismissing their tax refund suit and denying

their motion for reconsideration. Our review of the record and the

district court’s opinions discloses no reversible error.    Accord-

ingly, we affirm on the reasoning of the district court.   See Zizzi

v. United States, No. CA-00-9-6 (W.D. Va. June 26 & Aug. 8, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




                                2